Mr. Justice Eakin
delivered the opinion of the court.
1. Counsel for respondent contends that this ordinance is void because it would “interfere unnecessarily with the individual liberties of our women citizens.” *508In State v. Baker, 50 Or. 381 (92 Pac. 1076, 13 L. R. A. (N. S.) 1040), Mr. Justice Bean, speaking for the court, said:
“The vicious tendency of the mingling of men and women in saloons, or places where intoxicating liquors are sold, is regarded as harmful to good morals, and therefore a law which prohibits the licensing of a female to engage in the business of retailing intoxicating liquors, or making it an offense to employ a female to serve liquors in a saloon, or to permit a female to enter a saloon and there be served with liquors, is not unconstitutional: Blair v. Kilpatrick, 40 Ind. 315; Welsh v. State, 126 Ind. 71 (25 N. E. 883, 9 L. R. A. 664); Bergman v. Cleveland, 39 Ohio St. 651; State v. Considine, 16 Wash. 358 (47 Pac. 755); In re Considine (C. C.), 83 Fed. 157; Adams v. Cronin, 29 Colo. 488 (69 Pac. 590, 63 L. R. A. 61). The liberties or rights of every citizen are subject to such limitations in their enjoyment as will prevent them from being dangerous or harmful to the body politic, and there is no objection to the law in question that it applies to women of lawful age. This answers the question that, as the law permits males of full age to enter and remain in a saloon and denies such right to women, it is in violation of the constitutional provision guaranteeing to every citizen equal privileges and immunities. By nature citizens are divided into the two great classes of men and women, and the recognition of this classification by laws having for their object the promoting of the general welfare and good morals, does not constitute an unjust discrimination. A police regulation to prevent immorality and for the good of the community based upon such classification is proper, and, as Mr. Cooley says: ‘Under the police power, some employments may be admissible for males and improper for females, and regulations recognizing the impropriety and forbidding women from engaging in them would be open to no reasonable objection’: Cooley, Const. Lim. 745.”
These views, in which we fully concur, dispose of the the main question in this case. It is also contended *509that there is no sufficient allegation that respondent held a license. We think it sufficiently appears that respondent was selling liquor under a license from the City of Tillamook.
The decision of the Circuit Court is reversed and the case remanded, with directions to dismiss the writ of review. Beversed.